Order of disposi*277tion, Family Court, New York County (Leah Marks, J.), entered on or about December 2, 1996, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of robbery in the third degree, criminal possession of stolen property in the fifth degree and criminal possession of an anti-security item, and placed her with the Division for Youth for a period of 18 months, with a six month minimum, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. There was ample evidence that appellant used force to retain shoplifted property, and not merely to escape. When approached, appellant struggled vigorously with the security guard and another store employee while continuously retaining possession of, and trying to escape with, the stolen merchandise (People v Safon, 166 AD2d 892, lv denied 76 NY2d 990).
We have considered appellant’s other arguments and find them to be without merit. Concur—Milonas, J. P., Rubin, Tom, Andidas and Colabella, JJ.